DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 5, 7-11, and 22-23 have been cancelled.
Claims 31-36 have been added

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 03/15/2021. Claims 1-2, 6, 12-21, and 24-36 are presently pending and are presented for examination.
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12-13, 15, 20, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15, 20, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because, they recite the limitation “transmit/receive a first downlink control indicator (DCI) to a first UE allocating a first plurality of physical uplink shared channel (PUSCH) transmissions on the unlicensed channel to the first UE” There is no single PUSCH recited in the specification let alone plurality of PUSCH and DCI allocating plurality of PUSCH on unlicensed channel. The specification recites “…DCI to a first UE allocating a first plurality of uplink subframes on the unlicensed channel…”. PUSCH are different from uplink subframes.
Claims 1, 6, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 1.
Claims 16-19 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 15.
Claims 21, 24-25, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 20.
Claims 32-35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 31.
Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they recite the limitation “transmissions on the unlicensed channel are associated with an adjustable delay between transmission of a first PUSCH transmission among the first plurality of PUSCH transmissions on the unlicensed channel and the first DCI”. Specification does not recite an adjustable delay between a DCI and a PUSCH, therefore, it is considered a new matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 20, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 20, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because, they recite the limitation “DCI includes added bits” it is not clear how these bits are added with respect to what DCI format.
Claims 1, 6 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.
Claims 16-19 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 15.
Claims 21, 24-25, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 20.
Claims 32-35 and 36are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 31.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph because claim 26 recites “wherein the first DCI comprises a plurality of subframe identifiers, wherein respective subframe identifiers of the plurality of subframe identifiers are associated with respective single corresponding”. The single is indefinite. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14-19, 26-28, 20-21, 24-25, 29-30, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/066343 A1) in view of Um et al. (US 2018/0175975 A1) further in view of Lee et al. (US 2017/0338932 A1).  

For claim 1 Lin teaches a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, configure a base station (BS) for communications using an unlicensed channel (see paragraph 30 “network element (base station) configured to process a time-frequency on unlicensed spectrum scheduled to the terminals devices (UEs)”), the instructions to configure the BS to: 
transmit a first downlink control indicator (DCI) to a first UE allocating a first plurality of physical uplink shared channel (PUSCH) transmissions on the unlicensed channel to the first UE (see paragraph 7 “The PDCCH is used for transmitting Downlink Control Information (DCI), the DCI is mainly used for scheduling
the PDSCH and PUSCH…that is after receiving DCI, the UE sends the PUSCH to the eNB according to an indication of the DCI)” and paragraphs 154, 163-164, 166-167, and 169 “plurality of PUSCHs scheduled through a DCI”).
wherein the first DCI includes scheduling information for the  PUSCH transmissions of the first plurality of PUSCH transmissions on the unlicensed channel (see paragraphs 7 “The PDCCH is used for transmitting Downlink Control Information (DCI), the DCI is mainly used for scheduling the PDSCH and PUSCH…that is after receiving DCI” and paragraphs 154, 163-164, 166-167, and 169 “plurality of PUSCHs scheduled through a DCI”), 
wherein the first DCI includes added bits to carry different configurations for different PUSCH transmissions of the first plurality of PUSCH transmissions on the unlicensed channel (see paragraphs 154, 163-164, 166-167, and 169 “different configuration of PUSCHs are scheduled through a DCI”), 
wherein the added bits include respective new data indicators (NDIs) and redundancy versions (RVs) for the different PUSCH transmissions of the first plurality of PUSCH transmissions on the unlicensed channel(see paragraphs 154, 163-164, 166-167, and 169 “different configuration of PUSCHs are scheduled through a DCI”), 
wherein a number of bits of the first DCI is usable to identify a format of the first DCI from a second DCI format.
Lin does not explicitly teach unlicensed band, DCI format, NDI, and RV.
However, Um teaches these limitations. Um teaches transmitting PDCCH (DCI) over unlicensed band (see Um at least paragraphs 85, 87, 89, 112, 117, 120-121, 126, and  135). In addition, Um teaches DCI has various formats of which some DCI formats include RV and NDI based on number of bits (see Um: paragraphs 106-107 and Table 1 “Format 3/3A …2-bit/1-bit to distinguish between DCI format 3 and DCI format 3A”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Um in the multi-subframe scheduling of Lin in order to design DCI format based on the given bits and classification flag fields.
Lin in view of Um does not explicitly teach wherein the first DCI includes added bits to carry different configurations for different PUSCH transmissions of the first plurality of PUSCH transmissions.
However, Lee teaches various DCI formats and RV and NDI are defined in 4GPP LTE (see Lee: paragraph 64). In addition, Lee teaches a DCI format for a UE depends on transmission mode (TM) set for UE (see Lee: paragraph 65).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Lee in the combined multi-subframe scheduling of Um and  Lin in order to design DCI format based on the given bits and classification flag fields.

For claim 15 Lin in view of Um further in view of Lee teaches an apparatus of a base station (BS), the apparatus comprising: 
Memory (see Fig. 12 “each BS and UE have processor and memory”); and 
a processor (see Fig. 12 “each BS and UE have processor and memory”) configured to cause the BS to: 
transmit, on a first unlicensed channel, a first downlink control indicator (DCI) allocating a first plurality of physical uplink shared channel (PUSCH) transmissions to the first UE, a first user equipment (UE) (as discussed in claim 1), 
wherein the first DCI includes scheduling information for the (PUSCH) transmissions of the first plurality of PUSCH transmissions on the first unlicensed channel,
wherein the first DCI includes added bits to carry different configurations for different of the first plurality of PUSCH transmissions on the first unlicensed channel, in addition to any added fields identifying the (as discussed in claim 1), 
wherein the added bits include respective new data indicators and redundancy versions for the respective PUSCH transmissions of the first plurality of PUSCH transmissions on the first unlicensed channel (as discussed in claim 1), 
wherein a number of bits of the first DCI is useable to identify a format of the first DCI from a second DCI format (as discussed in claim 1).  

          For claim 20 Lin in view of Um further in view of Lee teaches the apparatus, of a user equipment (UE) comprising: 
Memory (see Fig. 12 “each BS and UE have processor and memory”); and 
a processor (see Fig. 12 “each BS and UE have processor and memory”) configured to cause a user equipment (UE) to: 
receive, from a base station (BS), a first downlink control indicator (DCI) to identify a first plurality of physical uplink shared channel (PUSCH) transmissions (as discussed in claim 1), 
wherein the first DCI includes scheduling information for PUSCH transmissions of the first plurality of PUSCH transmissions (as discussed in claim 1), 
wherein the first DCI includes added bits to carry different configurations for different PUSCH transmissions of the first plurality of PUSCH transmissions on an unlicensed channel (as discussed in claim 1), 
wherein the added bits include new data indicators and redundancy versions for the   different PUSCIH transmissions of the first plurality of PUSCH transmissions (as discussed in claim 1), 
wherein a number of bits of the first DCI is useable to identify a format of the first DCI from a second DCI format (as discussed in claim 1); and
 initiate transmission of a set of uplink data using the first plurality of   PU SCH transmissions (as discussed in claim 1).  

For claim 31 Lin in view of Um further in view of Lee teaches a base station (BS), comprising: 
a radio (see Fig. 12 “each BS and UE have radio, processor and memory”); and 
a processor(see Fig. 12 “each BS and UE have radio, processor and memory”) operably connected to the radio and configured to cause the base station to: 
transmit a first downlink control indicator (DCI) to a first UE allocating a first plurality of physical uplink shared channel (PUSCH) transmissions on an unlicensed channel to the first UE (as discussed in claim 1), 
wherein the first DCI includes scheduling information for the PUSCH transmissions of the first plurality of PUSCH transmissions on the unlicensed channel (as discussed in claim 1), 
wherein the first DCI includes added bits to carry different configurations for different PUSCH transmissions of the first plurality of PUSCIH transmissions on the unlicensed channel (as discussed in claim 1), 
wherein the added bits include respective new data indicators and redundancy versions for the different PUSCH transmissions of the first plurality of PU SCH transmissions on the unlicensed channel (as discussed in claim 1), 
wherein a number of bits of the first DCI is useable to identify a format of the first DCI from a second DCI format (as discussed in claim 1).

           For claim 6 Lin in view of Um further in view of Lee teaches the computer readable medium, wherein the scheduling information is transmitted to the first UE using a physical downlink control channel (PDCCH), wherein a control channel region of the PDCCH is not limited to a first three orthogonal frequency division multiplexing (OFDM) symbols (see Lee: paragraph 63 four OFDM symbols located in a front portion of a first slot within a subframe corresponds to the control region to which a control channel is allocated wherein the control channel is PDCCH”).  
        

           For claim 14 Lin in view of Um further in view of Lee teaches the computer readable medium, wherein the instructions further configure the BS to: 
receive, at the BS, a plurality of uplink scheduling requests from a plurality of UEs, the plurality of UEs comprising the first UE (as discussed in claim 1); 
schedule, by the BS, a second plurality of PUSCH transmissions on the unlicensed channel in response to the plurality of uplink scheduling requests, the second plurality of PUSCH transmissions on the unlicensed channel comprising the first plurality of PUSCH transmissions on the unlicensed channel (as discussed in claim 1); and 
initiate transmission of a plurality of downlink subframes in response to the scheduling of the second plurality of PUSCH transmissions on the unlicensed channel (as discussed in claim 1), wherein each downlink subframe comprises one or more DCIs allocating at least a portion of the second plurality of PUSCH transmissions on the unlicensed channel to a corresponding UE of the plurality of UEs, and wherein each downlink subframe is associated with a different corresponding UE of the plurality of UEs (as discussed in claim 1).  

          For claim 16 Lin in view of Um further in view of Lee teaches the apparatus, further comprising an antenna; 
receive circuitry (see Lin: Fig. 12 “a base station (BS) and a UE have receiver and transmitter to communicate with each other through antenna (wireless devices)” and paragraph 8 “multi-antenna”) coupled to the antenna and configured to: 
receive a first uplink scheduling request from the first UE via the antenna; and communicate the first uplink scheduling request to the processor and transmit circuitry coupled to the antenna and configured to transmit the first DCI to the first UE via the antenna (see Lin:  paragraph 8 “multi-antenna” and as discussed in claim 1).  

          For claim 17 Lin in view of Um further in view of Lee teaches the apparatus, wherein the processor is further configured to cause the BS to perform a listen before talk operation on the first unlicensed channel prior to initiating transmission of the first DCI, wherein the first DCI is configured for multi-subframe scheduling on the first unlicensed channel (see Um: paragraph 5 “listen before talk (LBT)” and Lin: Fig. 1 “multi-subframe scheduling”).  
          For claim 18 Lin in view of Um further in view of Lee teaches the apparatus, wherein the first DCI and the first plurality of PUSCH transmissions use different component carriers for cross-carrier scheduling (see Lin: paragraph 8 “each carrier supports multiplex transmission of a plurality of Transport Blocks (TBs)” and Um: paragraph 125 “cross-carrier scheduling” and paragraph 106 “carrier indicator field (CIF)”).  

          For claim 19 Lin in view of Um further in view of Lee teaches the apparatus, wherein the first DCI is multiplexed in a time domain within a first downlink subframe (see Lee: abstract “multiplex control information for each component carrier”).  

          For claim 21 Lin in view of Um further in view of Lee teaches the apparatus, further comprising: 
an antenna (see Lee: paragraph 5 and 45 “each antenna to transmit/receive a signal”); and 
broadband circuitry  (see Lin: paragraph 6 “broadband circuitry” and Lee: paragraph 5 and 45 “each antenna to transmit/receive a signal”) coupled to the antenna and configured to: 
receive the DCI from the BS via the antenna (as discussed in claim 1); and 
communicate the DCI to the processor (as discussed in claim 1).

          For claim 24 Lin in view of Um further in view of Lee teaches the apparatus wherein the first DCI comprises a DCI format 0 or 4, wherein the DCI format 0 or 4 comprises a cyclic redundancy check (CRC) scrambled with a cell radio network temporary identifier (C-RNTI) (see Um: paragraph 112 “CRC may be masked (e.g., scrambled based on a radio network temporary identifier (RNTI) of a communication node and Alternatively, the CRC may be masked ( e.g., scrambled) based on specific RNTIs configured for various purposes”).  

          For claim 25 Lin in view of Um further in view of Lee teaches the apparatus, wherein the CRC of the first DCI is scrambled by a multi-subframe scheduling radio network temporary identifier (MS-RNTI) (see Um: paragraph 112 “CRC may be masked (e.g., scrambled based on a radio network temporary identifier (RNTI) of a communication node and Alternatively, the CRC may be masked ( e.g., scrambled) based on specific RNTIs configured for various purposes”).  

          For claim 26 Lin in view of Um further in view of Lee teaches the apparatus, wherein the first DCI comprises a plurality of subframe identifiers, wherein respective subframe identifiers of the plurality of subframe identifiers are associated with respective single corresponding PUSCH transmissions of the first plurality of PUSCH transmissions (as discussed in claim 1);
wherein scheduling information included in plurality of DCIs is transmitted to the first UE using a physical downlink control channel (PDCCH) as discussed in claim 1); and 
wherein a control channel region of the PDCCH is extended to more than three orthogonal frequency division multiplexing (OFDM) symbols ( see Lee:  Fig. 4 and as discussed in claim 1).  

          For claim 27 Lin in view of Um further in view of Lee teaches the apparatus, wherein the first DCI comprises a plurality of subframe identifiers, wherein respective subframe identifiers of the plurality of subframe identifiers indicate respective single corresponding PUSCH transmissions of the first plurality of PUSCH transmissions (see Lin: Fig. 1 “101 & 100”).  

          For claim 28 Lin in view of Um further in view of Lee teaches the apparatus, wherein the plurality of subframe identifiers are included in an additional field, wherein the additional field is in addition to a base DCI size associated with a DCI format 0 or 4  (see Um: paragraph 106 “Table 1”).

          For claim 29 Lin in view of Um further in view of Lee teaches the apparatus, wherein the first DCI comprises a plurality of subframe identifiers, wherein respective subframe identifiers of the plurality of subframe identifiers indicate respective single corresponding PIUSCH transmissions of the first plurality of PUSCH transmissions (see Lin: Fig. 1 “101 & 100”).  

          For claim 30 Lin in view of Um further in view of Lee teaches the apparatus, wherein the plurality of subframe identifiers are included in an additional field, wherein the additional field is in addition to a base DCI size associated with a DCI format 0 or 4 (see Um: paragraph 106 “Table 1”).  

          For claim 32 Lin in view of Um further in view of Lee teaches the base station, wherein the DCI is appended with a 16 bit cyclic redundancy check (CRC) (see Um: paragraph 113 DCI and CRC-16 bit CRC is a design choice”).  
          
For claim 33 Lin in view of Um further in view of Lee teaches the base station, wherein the added bits are added to an existing DCI format to enable multi-PUSCH scheduling by a single DCI (see Lin: paragraph 170 “schedule 4 continuous subframe via a DCI”).  
         
 For claim 34 Lin in view of Um further in view of Lee teaches the base station, wherein the first plurality of PUSCH transmissions are consecutive PUSCH transmissions (see Lin: paragraph 170 “schedule 4 continuous subframe via a DCI”).  

          For claim 35 Lin in view of Um further in view of Lee teaches the base station, wherein the consecutive PUSCH transmissions do include gaps for listen before talk (LBT) procedures between the consecutive PUSCH transmissions (see Um: paragraph 5 “LBT”).  

          For claim 36 Lin in view of Um further in view of Lee teaches the base station, wherein the DCI indicates which subframes are scheduled by the DCI (see Lin: paragraph 143 “DCI indicates subframe n, n+1, n+2, and n+3”).   


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Turtinen et al. (US 2013/0051358 A1), He et al. (US 2013/0188516 A1), Lin et al. (US 9,300,393 B2), Li et al. (US 2011/0274061 A1), Yamada et al. (US 2015/0043434 A1), Ko et al. (US 2014/0334416 A1), Li et al. (US 2017/0111889 A1), and Takeda et al. (US 2014/0314036 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415